Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June30, 2011, with respect to the financial statements and supplemental schedule included in the Annual Report of the Colgate-Palmolive Company Employees Savings and Investment Plan on Form 11-K for the year ended December31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statement of Colgate-Palmolive Company on Forms S-8 (File No.333-132038, effective February24, 2006 and No. 333-171448, effective December 28, 2010). /s/ GRANT THORNTON LLP New York, New York June30, 2011
